


110 HRES 493 EH: Congratulating the women’s water polo team

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 493
		In the House of Representatives, U.
		  S.,
		
			March 11, 2008
		
		RESOLUTION
		Congratulating the women’s water polo team
		  of the University of California, Los Angeles, for winning the 2007 NCAA
		  Division I Women’s Water Polo National Championship, and congratulating UCLA on
		  its 100th NCAA sports national title, making it the most accomplished athletic
		  program in NCAA history.
	
	
		Whereas on May 13, 2007, the women’s water polo team of
			 the University of California, Los Angeles (UCLA), defeated Stanford 5–4 in the
			 championship game of the NCAA Division I Women’s Water Polo National
			 Championship tournament;
		Whereas the victory gave Head Coach Adam Krikorian and the
			 Bruins women’s water polo team their third consecutive NCAA Championship and
			 was the team’s fifth overall national title;
		Whereas Kelly Rulon, a driver for the Bruins, was selected
			 as the tournament’s Most Valuable Player;
		Whereas UCLA women’s water polo players Kelly Rulon, Emily
			 Feher, Courtney Mathewson, Jillian Kraus, and Kacy Kunkel were named to the
			 NCAA All-Tournament First Team;
		Whereas the UCLA women’s water polo team finished the 2007
			 season with a record of 28 wins and 2 losses, and now has a record of 90 wins
			 and 6 losses over the past 3 seasons;
		Whereas the 2007 Women’s Water Polo National Championship
			 makes UCLA the first school ever to win 100 NCAA sports national titles;
		Whereas UCLA won its 100th NCAA title less than 58 years
			 after the UCLA men’s tennis team won the school’s first NCAA title in
			 1950;
		Whereas 16 different men’s and women’s sports programs
			 contributed to the Bruins’ 100 NCAA national championships, including—
			(1)men’s basketball
			 in 1964, 1965, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1975, and 1995;
			(2)men’s golf in
			 1988;
			(3)women’s golf in
			 1991 and 2004;
			(4)men’s gymnastics
			 in 1984 and 1987;
			(5)women’s gymnastics
			 in 1997, 2000, 2001, 2003, and 2004;
			(6)men’s soccer in
			 1985, 1990, 1997, and 2002;
			(7)women’s softball
			 in 1982, 1984, 1985, 1988, 1989, 1990, 1992, 1999, 2003, and 2004;
			(8)men’s swimming in
			 1982;
			(9)men’s tennis in
			 1950, 1952, 1953, 1954, 1956, 1960, 1961, 1965, 1970, 1971, 1975, 1976, 1979,
			 1982, 1984, and 2005;
			(10)men’s track and
			 field in 1956, 1966, 1971, 1972, 1973, 1978, 1987, and 1988;
			(11)women’s outdoor
			 track and field in 1982, 1983, and 2004;
			(12)women’s indoor
			 track and field in 2000 and 2001;
			(13)men’s volleyball
			 in 1970, 1971, 1972, 1974, 1975, 1976, 1979, 1981, 1982, 1983, 1984, 1987,
			 1989, 1993, 1995, 1996, 1998, 2000, and 2006;
			(14)women’s
			 volleyball in 1984, 1990, and 1991;
			(15)men’s water polo
			 in 1969, 1971, 1972, 1995, 1996, 1999, 2000, and 2004; and
			(16)women’s water
			 polo in 2001, 2003, 2005, 2006, and 2007;
			Whereas UCLA teams have won 14 NCAA national championships
			 during the tenure of Daniel G. Guerrero, the current Director of Athletics at
			 UCLA; and
		Whereas UCLA, under the leadership of Chancellor Gene
			 Block, continues to establish itself as one of the top research universities as
			 well as top athletic programs in the Nation: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 women’s water polo team of the University of California, Los Angeles, and Head
			 Coach Adam Krikorian for winning the 2007 NCAA Division I Women’s Water Polo
			 National Championship;
			(2)congratulates UCLA
			 on becoming the first school to win 100 NCAA sports national championship
			 titles, making it the most accomplished athletic program in NCAA history;
			 and
			(3)recognizes the
			 achievements of all the players, coaches, students, alumni, and staff of UCLA
			 who were instrumental over the years in this prestigious achievement.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
